DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  on line 4, “an first” should read “a first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-12, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiibayashi et al. JPH07-83179 (07/28/2020 IDS).
Regarding claim 1, Shiibayashi discloses:
A scroll compressor comprising (see Figs. 1, 3, and 9): 
a casing 2 that defines an inner space therein; 
a drive motor 3 disposed in the inner space of the casing; 
a main frame (see unlabeled main frame above fixed scroll 5 and orbiting scroll 6) disposed vertically below the drive motor; 
a fixed scroll 5 disposed vertically below the main frame; 

a rotary shaft 14 that passes through the main frame and the fixed scroll 5, that is coupled to the drive motor 3, and that is configured to rotate about a rotation axis, the rotary shaft 14 being inserted into and coupled to the orbiting scroll 6 at a position offset from a center of the orbiting scroll; 
a first bearing 40b (see Fig. 3) disposed between the main frame and the rotary shaft, the first bearing 40b defining a first gap between an inner side surface 40c of the first bearing and an outer circumferential surface of the rotary shaft 14; and 
a second bearing 32b (see Fig. 3) disposed between the fixed scroll and the rotary shaft, the second bearing 32b defining a second gap between an inner side surface 32c of the second bearing and the outer circumferential surface of the rotary shaft 14, 
wherein a width of each of the first gap and the second gap is configured to vary based on a vertical position of the rotary shaft 14 (see Fig. 3). 

Regarding claims 2 and 3, Shiibayashi discloses:
wherein a center of mass of the rotary shaft 14 is displaced from a center of the scroll compressor in a radial direction of the rotary shaft (see eccentric shaft portion 14a). 
wherein the rotary shaft 14 comprises a middle portion 14a disposed between the first bearing 40b and the second bearing 32b, the middle portion 14a having a shape asymmetric with respect to the rotation axis of the rotary shaft 14. 

Regarding claim 4, Shiibayashi discloses:


Regarding claims 5 and 6, Shiibayashi discloses:
wherein the second gap comprises: a second upper gap defined between an upper portion of the second bearing 32b and the outer circumferential surface of the rotary shaft 14; and a second lower gap defined between a lower portion of the second bearing 32b and the outer circumferential surface of the rotary shaft 14, and wherein the second upper gap is wider than the second lower gap (see Fig. 3).
wherein the second gap comprises: an upper gap defined between an upper portion of the second bearing 32b and the rotary shaft 14; and a lower gap defined between a lower portion of the second bearing 32b and the rotary shaft 14, and wherein the upper gap is wider than the lower gap (see Fig. 3).

Regarding claims 11 and 12, Shiibayashi discloses:
wherein at least one of the first bearing 40b or the second bearing 32b comprises: an inclined surface 40c, 32c that is inclined with respect to the rotation axis of the rotary shaft 14 and that is defined by the inner side surface 40c, 32c of the at least one of the first bearing 40b or the second bearing 32b, and wherein a distance between the inclined surface 40c, 32c and the 
wherein the inner side surface 40c of the first bearing 40b defines a first inclined surface 40c inclined with respect to the rotation axis of the rotary shaft 14, wherein the inner side surface 32c of the second bearing 32b defines a second inclined surface 32c inclined with respect to the rotation axis of the rotary shaft 14, wherein a first distance between the first inclined surface 40c and the outer circumferential surface of the rotary shaft 14 increases as the rotary shaft extends downward toward a bottom of the rotary shaft, and wherein a second distance between the second inclined surface 32c and the outer circumferential surface of the rotary shaft 14 decreases as the rotary shaft extends downward toward the bottom of the rotary shaft (see Fig. 3).

Regarding claim 18, Shiibayashi discloses:
A scroll compressor comprising (see Figs. 1, 3, and 9): 
a casing 2 that defines an inner space therein; 
a drive motor 3 disposed in the inner space of the casing; 
a main frame (see unlabeled main frame above fixed scroll 5 and orbiting scroll 6) disposed vertically below the drive motor; 
a fixed scroll 5 disposed vertically below the main frame; 
an orbiting scroll 6 engaged with the fixed scroll 5 and configured to perform an orbiting motion relative to the fixed scroll; and 
a rotary shaft 14 that passes through the main frame and the fixed scroll 5, that is coupled to the drive motor 3, and that is configured to rotate about a rotation axis, the rotary shaft 14 
wherein the main frame defines a first gap (via main bearing 40b, see Fig. 3) between an inner side surface 40c of the main frame and an outer circumferential surface of the rotary shaft 14, 
wherein the fixed scroll defines a second gap (via sub bearing 32b, see Fig. 3) between an inner side surface 32c of the fixed scroll and the outer circumferential surface of the rotary shaft 14, and 
wherein a width of each of the first gap and the second gap is configured to vary based on a vertical position of the rotary shaft 14 and a displacement of the rotary shaft from the rotation axis of the rotary shaft (see Fig. 3). 

Regarding claim 19, Shiibayashi discloses:
wherein each of the inner side surface 40c of the main frame and the inner side surface 32c of the fixed scroll is inclined with respect to the rotation axis of the rotary shaft 14, and wherein the outer circumferential surface of the rotary shaft 14 extends parallel to the rotation axis of the rotary shaft (see Fig. 3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiibayashi et al. JPH07-83179 in view of Kim KR 10-2007-0121475 (Kim’475) (07/28/2020 IDS).
Regarding claim 7, Shiibayashi is silent regarding:
wherein at least one of the first bearing or the second bearing comprises: a first ring having a first diameter; and a second ring having a second diameter that is greater than the first diameter, and wherein the first ring and the second ring are disposed adjacent to each other and arranged along the rotation axis of the rotary shaft (Shiibayashi discloses inclined bearings). 
Kim’475 teaches (see Fig. 5):
wherein a bearing 39 comprises: a first ring 120 having a first diameter; and a second ring 121 having a second diameter that is greater than the first diameter, and wherein the first ring 120 and the second ring 121 are disposed adjacent to each other and arranged along the rotation axis of the rotary shaft 35 (bearing 39 can be either inclined as in Fig. 4 or stepped as in Fig. 5). 
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bearing configuration in Shiibayashi (inclined bearings) with that taught by Kim’475 (stepped bearings) to obtain the same predictable result of preventing bearing-shaft contact during shaft deflection, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Regarding claim 9, Shiibayashi teaches (see Fig. 3):
wherein the first bearing 40b comprises: a first portion having a first diameter; and a second portion disposed vertically below the first portion, the second portion having a second diameter that is greater than the first diameter, and 

Shiibayashi is silent regarding:
wherein the first bearing comprises: a first ring having a first diameter; and a second ring disposed vertically below the first ring, the second ring having a second diameter that is greater than the first diameter, and 
wherein the second bearing comprises: a third ring having a third diameter, and a fourth ring disposed vertically below the third ring, the fourth ring having a fourth diameter that is less than the third diameter (Shiibayashi discloses inclined bearings).
Kim’475 teaches (see Fig. 5):
wherein a bearing 39 comprises: a first ring 120 having a first diameter; and a second ring 121 disposed vertically below the first ring, the second ring having a second diameter that is greater than the first diameter (bearing 39 can be either inclined as in Fig. 4 or stepped as in Fig. 5).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bearing configuration in Shiibayashi (inclined bearings) with that taught by Kim’475 (stepped bearings) to obtain the same predictable result of preventing bearing-shaft contact during shaft deflection, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Regarding claims 8 and 10, the combination of Shiibayashi and Kim’475 teaches:

wherein an inner surface of each of the first ring 120, the second ring 121, the third ring (ring 121 of a second bearing 39 placed in reverse), and the fourth ring (ring 120 of the second bearing 39 placed in reverse) extends parallel to the rotation axis of the rotary shaft (Kim’475 Fig. 5).

Claims 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiibayashi et al. JPH07-83179 in view of Dettmar AT 107213 (07/28/2020 IDS).
Regarding claim 13, Shiibayashi discloses:
wherein the rotary shaft 14 comprises (see Fig. 3): 
a main journal surrounded by the first bearing 40b; and 
a sub journal surrounded by the second bearing 32b.
Shiibayashi is silent regarding:
wherein a diameter of each of the main journal and the sub-journal is configured to vary based on the vertical position of the rotary shaft.
Dettmar teaches (see Fig. 12):
wherein a diameter of a shaft journal a is configured to vary based on the vertical position of the rotary shaft (Dettmar teaches that either of the bearing b surface [Fig. 6] or shaft a surface [Fig. 12] can be inclined to the same effect, see translation p. 1, l. 5-12 and p. 2, l. 17-19).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bearing-shaft configuration in Shiibayashi (inclined bearing surface, parallel shaft surface) with that taught by Dettmar (parallel bearing surface, inclined 

Regarding claim 14, the combination of Shiibayashi and Dettmar teaches:
wherein the inner side surface of each of the first bearing b and the second bearing extends parallel to the rotation axis of the rotary shaft a (see Dettmar Fig. 12).

Regarding claim 15, the combination of Shiibayashi and Dettmar teaches:
wherein the diameter of the main journal (in bearing 40b) decreases as the rotary shaft 14 extends downward toward a bottom of the rotary shaft, and wherein the diameter of the sub-journal (in bearing 32b) increases as the rotary shaft 14 extends downward toward the bottom of the rotary shaft (see Shiibayashi Fig. 3, but with the bearing surfaces being parallel and shaft surfaces being inclined as in Dettmar Fig. 12, as set forth above).

Regarding claim 16, the combination of Shiibayashi and Dettmar teaches:
wherein the rotary shaft 14 further comprises a middle portion 14a that extends between the main journal and the sub-journal in a direction parallel to the rotation axis of the rotary shaft, and wherein the middle portion 14a maintains one diameter as the rotary shaft extends downward toward the second bearing (Shiibayashi Figs. 1, 3).

Regarding claim 20, Shiibayashi discloses:

a main journal that faces the main frame (at main bearing 40b); and 
a sub-journal that faces the fixed scroll (at sub bearing 32b). 
Shiibayashi is silent regarding:
wherein each of the inner side surface of the main frame and the inner side surface of the fixed scroll extends parallel to the rotation axis of the rotary shaft, and wherein a diameter of each of the main journal and the sub-journal is configured to vary based on the vertical position of the rotary shaft.
Dettmar teaches (see Fig. 12):
wherein the inner side surface of the bearing b extends parallel to the rotation axis of the rotary shaft a, and wherein a diameter of the shaft journal a is configured to vary based on the vertical position of the rotary shaft (Dettmar teaches that either of the bearing b surface [Fig. 6] or shaft a surface [Fig. 12] can be inclined to the same effect, see translation p. 1, l. 5-12 and p. 2, l. 17-19).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to substitute the bearing-shaft configuration in Shiibayashi (inclined bearing surface, parallel shaft surface) with that taught by Dettmar (parallel bearing surface, inclined shaft surface) to obtain the same predictable result of preventing bearing-shaft contact during shaft deflection, since it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary in order to render such substitution obvious, MPEP §2144.06.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiibayashi et al. JPH07-83179 in view of Dettmar AT 107213 (07/28/2020 IDS) as applied to claim 13 above, and further in view of Kim et al. US 2016/0047380 (Kim’380).
Regarding claim 17, the combination of Shiibayashi and Dettmar is silent regarding:
wherein the diameter of the main journal is different from the diameter of the sub-journal.
Kim’380 teaches (see Fig. 2):
wherein the diameter of the main journal (inside main bearing 226c) is different from the diameter of the sub-journal (inside sub-bearing 226g) [0059].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Shiibayashi and Dettmar as taught by Kim’380 for the advantage of allowing the rotational shaft to pass through each of the shaft receiving portions and the rotational shaft coupling portion to be coupled thereto (Kim’380 [0059]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited prior art disclose various configurations of bearing surfaces having varying gaps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        06/17/2021